Case 2:18-cv-01656-RRS-KK Document 1 Filed 12/28/18 Page 1 of 7 PageID #: 1



                             UNITED STATES DISTRICT COURT

                            WESTERN DISTRICT OF LOUISIANA
                               LAKE CHARLES DIVISION

                                    STATE OF LOUISIANA



JONATHAN MOSS                                        ) Civil Action No.

                                                     )
                       Plaintiff                     )

                                                     )
               v.                                    )
                                                     )
CB&I GROUP, INC.                                     )

                                                     )
                       Defendant                     )
                                                     )



                                          COMPLAINT


                                   NATURE OF THE ACTION

       This is an action under Title I of the Americans with Disabilities Act of 1990, as amended

through the ADA Amendments Act of 2008 (ADA), and Title I of the Civil Rights Act of 1991, to

correct unlawful employment practices on the basis of disability and to provide appropriate relief to

Jonathan Moss (“Moss”), who was adversely affected by such practices. As alleged with greater

particularity below, Moss alleges that Defendant, CB&I Group, Inc. (“Defendant” or “CB&I”) failed

to hire Moss because he is a recovering drug addict participating in a supervised rehabilitation

program.
 Case 2:18-cv-01656-RRS-KK Document 1 Filed 12/28/18 Page 2 of 7 PageID #: 2



                                  JURISDICTION AND VENUE

       1. Jurisdiction of this Court is invoked pursuant to 28 U.S.C. §§ 451, 1331, 1337,

1343, and 1345. This action is authorized and instituted pursuant to Section 107(a) of the ADA, 42

U.S.C. § 12117(a), which incorporates by reference Sections 706(f)(1) and (3) of Title VII of the

Civil Rights Act of 1964 (“Title VII”), as amended, 42 U.S.C. §§ 2000e-5(f)(1) & (3); and

pursuant to Section 102 of the Civil Rights Act of 1991, 42 U.S.C. § 1981a.

       2. The employment practices alleged to be unlawful were committed within the

jurisdiction of the United States District Court for the Western District of Louisiana.

                                            PARTIES

       3. Plaintiff, Jonathan Moss, is an individual of the full age of capacity, who was offered

employment by the Defendant.

       4. At all relevant times, Defendant has continuously been a corporation doing business in

the State of Louisiana and the City of Sulphur, Louisiana, and has continuously had at least fifteen

(15) employees.

       5. At all relevant times, Defendant has continuously been an employer engaged in an industry

affecting commerce under Section 101(5) of the ADA, 42 U.S.C. § 12111(5), and Section 101(7) of

the ADA, 42 U.S.C. § 12111(7), which incorporate by reference Sections 701(g) and (h) of Title

VII, 42 U.S.C. §§ 2000e(g) and (h).

       6. At all relevant times, Defendant has been a covered entity under Section 101(2) of the

ADA, 42 U.S.C. § 12111(2).
Case 2:18-cv-01656-RRS-KK Document 1 Filed 12/28/18 Page 3 of 7 PageID #: 3



                                  STATEMENT OF CLAIMS

       7.      Moss filed a charge of discrimination with the EEOC alleging violations of Title I of

the ADA by Defendant.

       8.      On September 28, 2018, the EEOC issued a Notice of Suit Rights to Moss (See

Exhibit A).

       9.      All conditions precedent to the initiation of this lawsuit have been fulfilled.

       10.     Defendant has engaged in unlawful employment practices in violation of Section 102

of the ADA, 42 U.S.C. §§ 12112(a) by failing to hire Moss as a pipefitter foreman because he is a

recovering drug addict participating in a supervised rehabilitation program.

               a. Moss is a recovering drug addict who has been enrolled in a supervised

                  medication-assisted treatment programs (MAT) since at least 2014. He has not

                  used opioids since that time and undergoes such treatment to prevent relapse. His

                  use of Buprenorphine (“Subutex”) is directly related to the treatment of his

                  addiction.


               b. Prior to enrolling in the treatment program, Moss was dependent on opioids (e.g.,

                  hydrocodone and oxycodone) for approximately five years. His addiction

                  interfered with several major life activities including his ability to concentrate and

                  think clearly, his ability to eat and sleep regularly, and his impeded his

                  interactions with others, including his family.

               c. From 2014 to 2015, while enrolled in the MAT program, Moss worked as a

                  pipefitter foreman with a previous employer with no issues regarding his

                  medication. From February of 2015 to May of 2016, Moss worked as a pipefitter

                  for a previous employer with no issues regarding his medication. From May of
Case 2:18-cv-01656-RRS-KK Document 1 Filed 12/28/18 Page 4 of 7 PageID #: 4



              2016 to August 2017, Moss worked as a pipefitter foreman with no issues

              regarding his medication. All of these positions required him to do the same or

              similar duties as the pipefitter foreman position he was offered with CB&I.

           d. On or around February 23, 2018, Moss was called by a representative of CB&I

              and offered a position as a pipefitter foreman in Westlake, Louisiana. A recruiter

              told Moss that he would need to pass a craft test and drug screen upon arrival.

              Therefore, Moss, along with his wife and two-year-old daughter, drove from

              Missouri to Louisiana to relocate for the position. On or around March 5, 2018,

              Moss passed the craft test, and he took a drug screen. When the Subutex showed

              up in the drug screen, the sample was sent to a lab, in which seven days later, the

              test was cleared since he had a valid prescription. Moss was then instructed to

              take a form to Prime Occupational Clinic to have the company’s doctor perform

              a physical.

           e. On or around March 12, 2018, Moss went to Prime Occupational for the physical.

              When the doctor walked in the room, she asked Moss about why he was taking

              Subutex and for how long. Moss responded to the doctor that he had been taking

              this medicine for about four years. The doctor then stated that she was putting

              him on a restriction that he could not do anything high up that would require him

              to tie-off because he may forget to tie himself off since he takes Subutex. Moss

              proceeded to tell the doctor that he has never had any issues with his medicine.

              Moss told the doctor that his own doctor has never put any restrictions on him

              due to this medicine. The doctor responded that if Moss can come back in three
Case 2:18-cv-01656-RRS-KK Document 1 Filed 12/28/18 Page 5 of 7 PageID #: 5



                    months and prove that he is no longer seeing a doctor for medication-assisted

                    therapy and is no longer taking Subutex, then he can be cleared.

               f.    On March 21, 2018, Moss was called by the CB&I office in Sulphur, Louisiana

                    and informed that he was no longer offered the job because he would need to be

                    able to check on his employees that work for him and would not be able to do so

                    while taking Subutex.

       11. At all relevant times, Moss was qualified to perform the essential functions of

Defendant’s pipefitter foreman position and had worked in the same field numerous times while in

medication assisted therapy, with no issues.

       12. Defendant failed to conduct an individualized assessment prior to rescinding Moss’s job

offer. The assessment would have helped determine what effect, if any, the Subutex had on Moss’s

ability to perform his job duties. Such alleged conduct violates the Americans with Disabilities Act

(ADA), which prohibits discrimination based on disability.

       13. At all relevant times, Moss was a person with an actual disability as defined in 42

U.S.C 12102(2).

       14. At all relevant times, Moss had a record of a disability based upon his five-year drug

addiction.

       15. At all relevant times, Defendant regarded Moss as having a disability based on his

use of Subutex.

       16. The effect of the practices complained of in paragraphs 10 above has been to deprive

Moss of equal employment opportunities and otherwise adversely affect his rights under the ADA

resulting in lost wages, emotional pain, suffering, inconvenience, mental anguish, embarrassment,
 Case 2:18-cv-01656-RRS-KK Document 1 Filed 12/28/18 Page 6 of 7 PageID #: 6



frustration, humiliation, and loss of enjoyment of life, because of his actual disability, record of

disability, and being regarded as having a disability.

        17. The unlawful employment practices complained of in paragraph 10 above were

intentional.

        18. The unlawful employment practices complained of in paragraphs 10 above were done

with malice or with reckless indifference to the federally protected rights of Moss.

                                      PRAYER FOR RELIEF

     Wherefore, Jonathan Moss respectfully requests that this Court:

        A.       Grant a permanent injunction enjoining Defendant, its officers, successors, assigns,

and all persons in active concert or participation with it, from engaging in any employment practice

that discriminates on the basis of disability;

        B.       Order Defendant to institute and carry out policies, practices, and programs that

eradicate the effects of its past and present unlawful employment practices;


        C.       Order Defendant to make Moss whole by providing appropriate back pay with

prejudgment interest, in amounts to be determined at trial, and other affirmative relief necessary to

eradicate the effects of its unlawful employment practices, including but not limited to front pay and

reinstatement;

        D.       Order Defendant to make Moss whole by providing compensation for past and future

pecuniary losses resulting from the unlawful employment practices complained of above, including

but not limited to any job search expenses, relocation expenses, and other pecuniary losses, in

amounts to be determined at trial;

        E.       Order Defendant to make Moss whole by providing compensation for past and
 Case 2:18-cv-01656-RRS-KK Document 1 Filed 12/28/18 Page 7 of 7 PageID #: 7



future nonpecuniary losses resulting from the unlawful practices complained of above, including

pain and suffering, emotional distress, indignity, inconvenience, loss of enjoyment of life, loss of

self-esteem, and humiliation, in amounts to be determined at trial;

        F.      Order Defendant to pay Moss punitive damages for its malicious and reckless

conduct, as described above, in an amount to be determined at trial;

        G.      Grant such further relief as the Court deems necessary and proper in the public

interest; and

        H.      Award Plaintiff his reasonable attorney’s fees and costs of this action.




                                                      Respectfully submitted,

                                                      s/Amanda Hilgendorf
                                                      Amanda Hilgendorf No. 35492
                                                      MILLER,HAMPTON, & HILGENDORF
                                                      3960 Government Street
                                                      Baton Rouge, LA 70806
                                                      Telephone:   (225) 343-2205
                                                      Facsimile:   (225) 343-2870
                                                      Email:       amanda@mlhlaw.com
